                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

DEVORIS ANTOINE NEWSON,

               Plaintiff,

               v.                                           CASE NO. 17-3210-SAC

DAVID QUINTANAR, et al.,

               Defendants.

                                            ORDER

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. On August 14, 2018, the Court entered an

Order for the clerk of the court to issue waivers of service to the individual defendants named in

Plaintiff’s Complaint. (Doc. 14.) The Court’s Order was mailed to Plaintiff at his current

address of record and was returned as undeliverable, with a notation that Plaintiff was no longer

at the El Paso County Jail Annex. (Doc. 21.) On September 5, 2018, the Court entered an Order

directing Plaintiff to show cause by October 5, 2018, why this matter should not be dismissed

under Fed. R. Civ. P. 41(b) for failure to prosecute.         This Order was also returned as

undeliverable. (Doc. 23.)

       The Court’s Local Rules provide that “[e]ach attorney or pro se party must notify the

clerk in writing of any change of address or telephone number. Any notice mailed to the last

address of record of an attorney or pro se party is sufficient notice.” D. Kan. Rule 5.1(c)(3).

Plaintiff has failed to provide the Court with a Notice of Change of Address.

       Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F.

                                                1
App’x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as

permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

        Plaintiff has failed to provide the Court with a Notice of Change of Address and failed to

file a response to the Court’s Order to show cause within the allowed time.

        IT IS THEREFORE ORDERED THAT this matter is dismissed without prejudice

under Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.

        Dated on this 9th day of October, 2018, in Topeka, Kansas.

                                                s/ Sam A. Crow
                                                SAM A. CROW
                                                U. S. Senior District Judge




                                                   2
